Citation Nr: 0025608	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran, who had active service from May 1963 to 
May 1966, and from June 1971 to December 1977, appealed that 
decision to the Board.


FINDINGS OF FACT

1.  The veteran served in Vietnam from October 1965 to May 
1966.

2.  The veteran was diagnosed with probable herpes zoster and 
cellulitis during service.

3.  The veteran has been diagnosed with seborrheic dermatitis 
during the course of this claim.

4.  Competent medical evidence has not been submitted that 
would establish a relationship between a current diagnosis of 
seborrheic dermatitis and the veteran's service or any 
incident thereof.

5.  The evidence affiliated with the claims file does not 
reflect that the veteran engaged in combat with the enemy.

6.  The veteran has been diagnosed with PTSD which has been 
attributed to his reported experiences in Vietnam.

7.  There is no credible supporting evidence that verifies 
the existence of the veteran's claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a skin 
disorder, to include as due to exposure to Agent Orange, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Skin Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994).  Alternatively, a claim may be well grounded 
based upon the application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Under the provisions of 38 C.F.R. § 3.309(e) (1999), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) (1999), shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1999) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  Further, according to 38 
C.F.R. § 3.307(a)(6)(iii), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at § 
3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Essentially, service 
connection may be presumed for a skin disorder claimed as 
residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.307(a)(6)(1997).  Second, 
the veteran must be diagnosed with chloracne or another 
acneform disease consistent with chloracne, or porphyria 
cutanea tarda, within certain specified periods.  38 C.F.R. 
§§ 3.307 (6), 3.309 (e) (1999).

For the following reasons, the Board must find that the 
veteran's claim for service connection for a skin disorder, 
to include as secondary to exposure to Agent Orange, is not 
well grounded, and must be denied on this basis.

The veteran served in Vietnam from October 1965 to May 1966.  
The veteran's May 1963 entrance examination report did not 
note the presence of a skin disorder, nor did his May 1966 
separation examination report.  His February 1971 entrance 
examination report, from his second period of active service, 
did not note the presence of a skin disorder, nor did the 
veteran report the presence or history of skin disease on the 
report of medical history portion of that report.  A January 
1972 record noted a large crusting patch on the veteran's 
back.  Probable herpes zoster was the diagnosis.  A May 1972 
entry into service medical records does contain reference to 
a possible cyst on the right arm; he was diagnosed with 
cellulitis.  His September 1977 separation examination report 
does not reflect the presence of a skin disorder.

Post-service medical records include an October 1997 VA 
treatment record which noted that the veteran had seborrheic 
dermatitis.  Additionally, an August 1998 VA treatment record 
noted that the veteran had a dry, scaly erythematous rash on 
his face and one extremity, of unclear etiology.  

In September 1998, the veteran was provided a hearing before 
an RO hearing officer.  He stated that he was receiving 
ongoing treatment for skin problems from the VA.  The veteran 
was provided a videoconference hearing before the undersigned 
in April 2000.  He stated that he was prescribed salves for 
his skin problems by the VA medical center in Lexington, and 
that VA clinicians had informed him that his skin problems 
were the result of exposure to Agent Orange exposure.  The 
veteran's representative took the liberty of describing the 
veteran's current skin problems.

In light of the above, the Board finds that the veteran's 
claim for service connection for a skin disorder is not well 
grounded.  The veteran has not submitted evidence that would 
reflect that he has either chloracne or another acneform 
disease consistent with chloracne, or porphyria cutanea 
tarda, skin diseases for which service connection may be 
presumed for exposure to Agent Orange.  Rather the veteran 
has been alternatively diagnosed with a rash of unknown 
etiology in August 1998, and with seborrheic dermatitis in 
October 1997.  In addition, the Board would note that 
competent medical evidence has not been submitted that would 
establish a nexus between any current diagnosis of seborrheic 
dermatitis to any possible exposure to Agent Orange.  Only 
the veteran has even suggested any possible relationship.  
However, as a layperson, the veteran is not competent to 
provide a medical opinion, such as an opinion on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As the veteran has not been diagnosed with a 
skin disorder that can be presumed the result of exposure to 
Agent Orange, and as competent medical evidence has not been 
submitted to establish a nexus between a current diagnosis 
and any skin manifestations noted during service, the Board 
must conclude that this claim is not well grounded.

In denying the claim as not well grounded, the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the veteran's claim for 
service connection.  In any event, the VA has no duty to 
assist in the absence of a well-grounded claim.  Epps, 126 
F.3d at 1468; Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  
Finally, there is no further duty on the part of VA to inform 
the veteran of the evidence necessary to complete his 
application for the benefit sought.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).

II.  PTSD

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  In this claim, the 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

While this claim is well grounded, eligibility for a PTSD 
service connection award requires more; specifically, (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor. 38 C.F.R. § 3.304(f); see also, Gaines v. West, 11 
Vet. App. 353 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

For the following reasons and bases, the Board finds that 
while the veteran's claim for service connection for PTSD is 
well grounded, the preponderance of the evidence is against 
this claim, and it must be denied.

As a result of his claim for service connection, the RO sent 
the veteran a PTSD questionnaire, asking that he provide as 
many details surrounding his asserted stressors as possible.  
The RO received the completed questionnaire in September 
1997.  The veteran listed as his stressors confrontations in 
Vietnam at Bien Hoa and Tan Son Nhut.  He stated that he 
served in Vietnam from September 1965 to May 1966, and that 
one specific stressor was an injury he received from an 
electric power line.  He also stated that he could not 
remember the names of others who were injured.  The veteran's 
service personnel records do not contain reference to combat 
participation, but do reflect that the veteran served in 
Vietnam from October 1965 to May 1966 as a lineman with the 
580th Signal Company.  The veteran indicated in his 
questionnaire that he served with Company A, 40th Battalion 
during his service in Vietnam.  

In July 1997, the veteran was provided a VA psychiatric 
examination.  The veteran related that he was shot at a 
number of times while working on telephone poles, and that 
the enemy would tunnel between two American positions and 
fire at both, with an ultimate goal of having the American 
positions fire at each other.  He further related that a 
friend of his was shot in the chest, but lived.  The veteran 
also stated that he would drill holes into the ground to 
allow engineers to explode tunnels.

In addition, the veteran stated that his unit was mortared 
while he was guarding an Air Force base in Vietnam.  Finally, 
the veteran related that he had to retrieve the dead and 
transport them to a morgue.  It appears from the report that 
the soldiers were killed as a result of the mortar attack.  
Various psychiatric symptoms were related by the veteran. 
"Rule out" PTSD was one Axis I diagnosis.  A history of 
PTSD was also related in the general medical portion of the 
examination.  Another July 1997 VA examination report stated 
that the veteran had PTSD as a result of combat in Vietnam.  
He related that he was involved in several firefights and 
that he had killed enemy soldiers.  

The veteran informed the RO hearing officer In September 1998 
that he served nine months in Vietnam, and that his primary 
military occupational specialty was as a pole lineman.  
However, the veteran testified that he was a detail man, and 
performed all types of jobs there.  The veteran said that one 
of his duties in Vietnam was to dig holes in the ground to 
detonate underground enemy hospitals.  He further related 
that he had to retrieve dead bodies, and to set up poles that 
had been broken.  One particular incident the veteran related 
was that a pole fell in February 1966, bringing down 8,000 
volts into him and others.  However, the veteran related that 
no one was killed in that incident.  The veteran further 
testified that one of his friends was shot to death next to 
him, and another friend stepped on a mine in Bien Hoa, 
resulting in his death.  The veteran also stated that Tan Son 
Nhut airbase, where he was stationed at the end of his tour, 
was mortared during his guard duty, sometime in March or 
April 1966. After the attack, the veteran continued, he had 
to retrieve bodies of soldiers that were killed, including 
the body of one soldier who did not receive a haircut before 
his outbound transfer.  Finally, the veteran related ongoing 
treatment for PTSD.

The RO contacted the United States Armed Services Center for 
the Research of Unit Records in Springfield, Virginia in an 
attempt to verify the veteran's asserted stressors.  That 
agency responded in June 1999.  In the cover letter that 
accompanied photocopies of Operational Reports-Lessons 
Learned from the 69th Signal Battalion, the agency informed 
the RO that the 580th Signal Company was part of the 69th 
Signal Battalion, and that the 580th was at both Bien Hoa and 
Tan Son Nhut for some time in 1966.  That agency stated that 
they were unable to document that the veteran was injured.  
They recommended that service medical records be reviewed for 
that information.  The Operational Reports-Lessons Learned 
forwarded by that agency included the period from January 
1966 to April 1966.  Those documents reveal that a private 
was killed in a training accident in early January 1966, and 
that a sergeant was killed later in January 1966 as a result 
of a Viet Cong bomb.  The reports stated that these two men 
were the first to be killed in the battalion in Vietnam.  In 
addition, two other enlisted men were ambushed during courier 
work, but they were not injured.  The jeep, however, was 
badly damaged.  Finally, the Operational Reports-Lessons 
Learned noted that in mid-April 1966, Ton Son Nhut received 
mortar and recoilless rifle fire for about 30 minutes.  A 
radio, a generator and a fuel pod were damaged.  There were 
no casualties.  

At the time of his videoconference hearing in April 2000, the 
veteran related treatment for PTSD, including the use of 
psychotropic medication.  The veteran described his duties in 
Vietnam, including running wire for infantry units.  He also 
related shooting a Viet Cong who was attempting to sabotage a 
truck, and that he was fired at while working on telephone 
poles.  The veteran also testified that his airbase was 
shelled once, and that he had to pick up bodies at Ton Son 
Nhut after the mortar attack.  

In light of the above, the Board finds that the preponderance 
of the evidence is against the claim.  Initially, the Board 
acknowledges that the Operational Reports-Lessons Learned 
forwarded by the United States Armed Services Center for the 
Research of Unit Records do not contain information prior to 
January 1966, and that the veteran was in Vietnam with the 
580th Signal Company for some time in 1965.  However, the 
reports submitted state clearly that the first deaths at the 
battalion level occurred in January 1966, and thus, 
information before that time could not confirm earlier deaths 
that did not occur.  

In addition, the Board notes that the veteran's service 
medical records do not contain reference to an injury 
occurring as a result of electrical work.  Thus, that 
asserted stressor has not been verified.  Similarly, none of 
the veteran's other stressors have been verified, 
particularly his account of retrieving bodies after mortar 
attacks.  To the contrary, the Operations Reports-Lessons 
Learned state clearly that no one was killed (or even 
injured) as a result of an attack on the veteran's position.  
There is no other evidence in the claims file that would 
support the veteran's assertions that he was shot at by the 
enemy while working with telephone poles, or any of his other 
asserted stressors actually occurred.  

There is no issue as to a current diagnosis; the veteran has 
submitted more than adequate evidence to show that he has a 
current diagnosis of PTSD as a result of his Vietnam service.  
The Board does not question the PTSD diagnoses rendered 
throughout this claim, as such is a medical opinion that 
cannot be provided by the Board.  Cohen, 10 Vet. App. at 143 
(1997).  However, for service connection to be granted for 
PTSD, the actual occurrence of the claimed stressors must be 
supported.  As verification of the veteran's account of his 
stressors could not be provided, the Board must find that the 
preponderance of the evidence is against his claim for 
service connection for PTSD.


ORDER

Service connection for a skin disorder, to include as due to 
exposure to Agent Orange, is denied.

Service connection for PTSD is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 


